Citation Nr: 0408065	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  01-03 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action that, 
among other things, increased the evaluation for PTSD from 10 
to 30 percent, effective September 29, 1999.  

In January 2003 the RO issued a statement of the case, dated 
in December 2002, pertaining to the issue of entitlement to 
an earlier effective date for the grant of the 30 percent 
evaluation for PTSD.  The statement of the case reports that 
the RO had construed a February 2001 statement by the 
veteran's representative as a notice of disagreement with the 
effective date.  No substantive appeal (VA Form 9) was 
received in response to this statement of the case, but the 
issue of entitlement to an effective date earlier than 
September 29, 1999, for an increased rating for PTSDS was 
referenced in the veteran's representative's informal hearing 
presentation in November 2003.  Since the RO had not 
addressed the issue of the timeliness of the veteran's 
substantive appeal of the issue of an earlier effective date 
for an increased rating for PTSD.  In December 2003 the Board 
sent the veteran and his representative a letter explaining 
the jurisdictional problem regarding this issue pursuant to 
the provisions of 38 C.F.R. § 20.101(d) (2003).  In a letter 
dated in February 2004 the veteran's representative clarified 
that the issue of an increased rating for PTSD was the sole 
issue that the veteran wished to appeal.  


REMAND

VA is required to specifically inform the claimant of the 
evidence needed to substantiate the claim, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The RO has 
not provided this notice with regard to the claim on appeal.

In view of the above, this matter is REMANDED for the 
following action:

The RO should provide the veteran with 
the specific notice required under the 
provisions of 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159(b) (2003) with regard to 
the claim for an increased rating for 
PTSD.

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

